Name: Council Regulation (EC) NoÃ 1946/2005 of 14 November 2005 amending Regulation (EC) NoÃ 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European UnionÃ¢ s Stabilisation and Association process
 Type: Regulation
 Subject Matter: economic conditions;  trade;  trade policy;  agricultural activity;  tariff policy;  industrial structures and policy;  Europe;  international trade;  leather and textile industries
 Date Published: nan

 29.11.2005 EN Official Journal of the European Union L 312/1 COUNCIL REGULATION (EC) No 1946/2005 of 14 November 2005 amending Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 2007/2000 (1) expires on 31 December 2005. (2) Since Stabilisation and Association Agreements have not yet been concluded with all the Western Balkan countries, it is appropriate to prolong the period of validity of Regulation (EC) No 2007/2000. (3) Continued market opening is expected to contribute to the process of political and economic stabilisation in the region while not creating negative effects for the Community. Accordingly, these preferences should apply for a further period, from 1 January 2006 to 31 December 2010. (4) A Constitutional Charter was adopted in the Federal Republic of Yugoslavia on 4 February 2003, changing the name of that country to Serbia and Montenegro and establishing the division of competences between the State Union and the two constituent Republics. (5) The trade measures provided for in Regulation (EC) No 2007/2000 should also take into account that the Republic of Montenegro, the Republic of Serbia and Kosovo, as defined in the United Nations Security Council Resolution 1244 (1999), each constitute separate customs territories. (6) The Community has concluded an agreement on trade in textile products with the Republic of Serbia (2), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2007/2000 is hereby amended as follows: 1. in Article 1(1) and (2), and Serbia and Montenegro, including Kosovo shall be replaced by and in the customs territories of Montenegro, Serbia or Kosovo; 2. in Article 3(1) and (2), the Federal Republic of Yugoslavia shall be replaced by the customs territories of Montenegro or Kosovo; 3. Article 4 shall be amended as follows: (a) in paragraph 2, point (d), in the Federal Republic of Yugoslavia including Kosovo shall be replaced by in the customs territories of Montenegro, Serbia or Kosovo; (b) in paragraph 4, introductory phrase and point (c), Serbia and Montenegro, including Kosovo shall be replaced by the customs territories of Montenegro, Serbia or Kosovo; 4. in Article 17, 31 December 2005 shall be replaced by 31 December 2010; 5. in Annex I, in the column Beneficiaries, all references to the Federal Republic of Yugoslavia including Kosovo shall be replaced by customs territories of Montenegro, Serbia or Kosovo. Article 2 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2005. For the Council The President T. JOWELL (1) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 1282/2005 (OJ L 203, 4.8.2005, p. 6). (2) OJ L 90, 8.4.2005, p. 36.